DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/609,528 application filed October 30, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and have been fully considered.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 provides for the use of “a powderous catalyst system,” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordquist et al (US 2003/0036477 A1) in view of Ott (US 2006/0029535 A1) and Schmidt (US 2004/0199019 A1).
Nordquist et al discloses a catalyst in the form of “a coated monolith substrate comprising a wash coat applied to a monolith substrate” [paragraph 0016], which “monolith substrates of the present invention can be formed from any conventional monolith material including but not limited to cordierite, a carbon composite, mullite, clay, magnesia, talc, zirconia, spinel, alumina, silica, ceria, titania, tungsten, chromium, stainless steel and nickel” [paragraph 0018].  The “wash coats include, but are not limited to silica, alumina, zirconia, titania, ceria and mixtures thereof” [paragraph 0019] and “deposited onto the monolith substrate using conventional techniques include the sol-gel method wherein a predried and evacuated monolith substrate is dipped into a suitable sol” [paragraph 0039].  The aforesaid dipping corresponds to the coating cordierite, mullite, zirconia, spinel, alumina, titania, and/or stainless steel, said stainless steel support may be an “austenite type stainless steel” as evidenced by Ott [paragraph 0047].  That is, an austenite type steel is an art-recognized equivalent stainless steel support or obvious design choice to one of ordinary skill in the art for catalysts comprising cordierite, mullite, zirconia, spinel, alumina, titania, and/or stainless steel supports.  Note that an austenite type stainless steel meets the nickel requirement of instant claim 1.  This assertion is supported in the instant specification: “Austenitic steels have austenite as their primary phase.  These are alloys containing usually between 18 wt-% - 20 wt-%, based on the total weight of the alloy, of chromium and 8 wt-% - 10 wt-%, based on the total weight of the alloy, of nickel” [see page 6].  The balance appears to be predominantly iron.  Therefore, it is the position that an austenite type stainless steel meets the requirement for the metal alloy of instant claim 1.  
Nordquist et al further discloses “a catalytic metal deposited onto the previously recited coated monolith substrates. Suitable catalytic metals are conventional metals known to exhibit catalytic action for the reaction to be conducted. Such catalytic metals are typically selected from Groups 7, 8, 9, 10 and 11 of the Periodic Table according to the International Union of Pure and Applied Chemistry. Preferred catalytic metals include rhodium, cobalt, nickel, palladium…” [paragraph 0020].  The reference teaches that “[t]he catalytic metals may be deposited onto the coated monolith substrate using conventional methods known in the art. The term, deposited, refers to any conventional technique utilized to incorporate a catalytically active phase to the monolith substrate. Suitable techniques for depositing such catalytic metals to form the monolith catalysts of the present invention include…impregnation, adsorption and ion exchange, precipitation or coprecipitation, deposition precipitation, the sol-gel method, slurry dip-coating, in situ crystallization” [paragraph 0043].  The monolith catalyst may subsequently be used in “[h]ydrogenation of organic compounds” [paragraph 0053].  While Nordquist et al does not explicitly disclose hydrogenation of carbon triple bonds, given the limited number of 
Finally, with respect to the “powderous catalytic system,” while Nordquist et al discloses a monolith that appears to have dimensions greater than a powder (1,000 microns) [see paragraph 0036: “…a monolith catalyst having 400 cpi (cells per square inch). Typical dimensions for a honeycomb cell wall spacing range from 1 to 10 mm between the plates”], the reference clearly discloses that the hydrogenation reaction takes place in “[c]onventional reactors…which utilize the coated monolith substrates and monolith catalysts of the present invention” [paragraph 0053].  Furthermore, it is well known that hydrogenation of organic compounds may take place in slurry or fluidized bed reactors and, in cases of the latter, the catalyst may be powderized.  Such is evidenced by Schmidt [see paragraphs 0029 & 0060: “[w]hen the catalyst is intended for use in a fluidized or ‘slurry’ type reactor, the alloy is formed into a powder typically by crushing and grinding…”].  Since a fluidized bed reactor is an art-recognized equivalent reactor for hydrogenation of organic compounds, one of ordinary skill in the art would have found it obvious to use in the hydrogenation reaction of Nordquist et al and to further crush and grind the monolith catalyst for use therein.  Note that one might assert that Nordquist et al teaches away from crushing and grinding the monolith catalyst in paragraph 0003, which states, “powdered catalysts are often pyrophoric and require extensive operator handling during reactor charging and filtration. By the nature of heat cycles required during start-up and shut-down, slurry systems promote co-product formation which can shorten catalyst life and lower yield of the desired product.”  However, the composition of the powdered catalysts that are pyrophoric according to Nordquist et al is not clear although it should be noted that said pyrophoric powdered catalysts appear to have a different composition than the monolith catalysts taught therein.  Consequently, there is no reason to believe that a powderized monolith catalyst would be pyrophoric.  Note that the well-known equation for the time it takes for a material to reach its ignition temperature, tig, is 

                
                    
                        
                            t
                        
                        
                            i
                            g
                            =
                        
                    
                    ∶
                    =
                    
                        
                            π
                        
                        
                            4
                        
                    
                    k
                    ρ
                    c
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            i
                                            g
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    ,
                
            

o is the initial temperature of the material (or the temperature of the bulk material), and Tig is the ignition temperature.  The parameters k, ρ , c, and Tig are different for a powderized monolith catalyst than for the unknown powdered catalyst discussed in paragraph 0003.  Consequently, it is not necessarily the case that ignition of a powderized monolith catalyst is a concern, and if ignition is not a concern, then there is not an issue with co-product formation and low yield of products.  In fact, to the contrary, Nordquist et al discloses high activity and selectivity levels with their inventive catalyst [see, e.g., Catalyst A in paragraph 0078 & Tables 1 and 4].
With respect to claim 4, see note 1 below Table 1.
With respect to claims 7-9, it is well known that austenitic stainless steel comprises between 16.3 to 18.8 wt % Co as well as Si and Cu and C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McGuire in Stainless Steels for Design Engineers, Chapter 6: “Austenitic Stainless Steels,” which discloses typical compositions of austenitic alloys [see Table 1 on page 72]; Kindlimann (US 4,006,012), which  discloses austenitic type stainless steels having high temperature strength comprising “[c]obalt…in amounts up to 12% and preferably in amounts up to 6%” and “[m]olybdenum…in amounts up to 10% and preferably in amounts up to 7%” [column 2, lines 57-62 & column 3, lines 3-4, respectively].  However the concentration of nickel in said steel is higher than recited in claims 5 & 6: “Nickel is necessary in the alloy of the present invention to raise the alloy's inflection point and to provide the alloy with a combination of ferritic-like thermal expansion, and high temperature strength. The amount of nickel is from 36 to 54% and preferably from 43 to 49%” [column 2, lines 23-27].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
February 26, 2021